DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 recite the limitation "the portion" in page 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Amberg (USPAT 2454909).

In regards to claim 2, Amberg discloses a flexible membrane as described above. Amberg further discloses said portion is completely flush with a region of said flexible membrane surrounding said two openings and where said portion can be contorted so that it is no longer flush with said region when a plurality of fingers is inserted into one of the said two openings, passes beneath said portion, and passes out of the other of the said two openings, and where said portion is able to contort without requiring the material of said flexible membrane in said region surrounding said two openings to be capable of stretching, only requiring said material to be flexible (Amberg Fig.2, 4).
In regards to claim 3, Amberg discloses a flexible membrane as described above. Amberg further discloses it is possible to choose two points along the edge of one of the said two openings so that a portion of said edge and an imaginary line between said two points bound part of the other of the said two openings (Amberg Fig. 1-6 note: Item 19 connects  slits 15 and 16).
In regards to claim 4, Amberg discloses a flexible membrane as described above. Amberg further discloses a portion of the edges of said two openings are rounded (Amberg Fig. 1-6 note: this reads on round portion of Items 15 and 16).

In regards to claim 6, Amberg discloses a flexible membrane as described above. Amberg further discloses said region has uniform thickness of up to 3mm (Amberg Fig. 3, 6 note: the cup appears to be less than 3mm thick).
In regards to claim 7, Amberg discloses a flexible membrane as described above. Amberg further discloses said openings are cut out from said flexible membrane (Amberg Fig. 1-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amberg in view of Interdanato (US 20100222118). 
In regards to claim 8, Amberg discloses a flexible membrane as described above. Amberg fails to teach said flexible membrane is a smartphone case and said region is the back side of said smartphone case. However, Interdanato discloses said flexible membrane is a smartphone case and said region is the 
In regards to claims 9 and 20, Amberg in view of Interdonato discloses a flexible membrane as described above. Amberg in view of Interdonato further discloses the center of said portion is horizontally centered and vertically closer to the bottom than it is to the top with respect to the normal vertical orientation of said smartphone case (Interdonato Fig. 22 note: the strap is closer to the bottom of the smart phone).
Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Interdanato (US 20100222118) in view of Amberg.
In regards to claim 10, Interdanato discloses a smartphone case (Interdonato Fig. 22 Item 402) having two openings (Interdonato Fig. 22 note: this reads on openings of Item 401) through its back side. Interdanato fails to teach the portion of said back side between said two openings has an S-shape. However, Amberg discloses the portion of said back side between said two openings has an S-shape (Amberg Fig. 1-6 note: this reads on curved portion of lower left Item 23 to curved portion of top right of Item 19  or curved of lower right of Item 24 to curved portion of top left of Item 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Amberg’s device in Interdanato case for improving comfort (Amberg Col. 1 line 5-15).
In regards to claim 11, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg further discloses said portion is completely flush with a region of said back side surrounding said two openings and where said portion can be contorted so that it is no longer flush with said region when a plurality of fingers is inserted into one of the said two openings, passes beneath said portion, and passes out of the other of the said two openings, and where said 
In regards to claim 12, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg further discloses it is possible to choose two points along the edge of one of the said two openings so that a portion of said edge and an imaginary line between said two points bound part of the other of the said two openings (Amberg Fig. 1-6 note: Item 19 connects  slits 15 and 16).
In regards to claim 13, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg further discloses each of the said two openings has a J-shape with rounded, bulbous ends, and a portion of the edges of said two openings are rounded (Amber Fig. 1-6 note: this reads on lower right or lower left portion of Items 15 and 16).
In regards to claim 14, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg further discloses a portion of the edges of said two openings are rounded (Amberg Fig. 1-6 note: this reads on round portion of Items 15 and 16).
In regards to claim 16, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg further discloses the center of said portion is horizontally centered and vertically closer to the bottom than it is to the top with respect to the normal vertical orientation of said smartphone case(Interdonato Fig. 22 note: the strap is closer to the bottom of the smart phone).
In regards to claim 17, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg further discloses every imaginary straight line that a. connects two points on said back side that are not on said portion, and b. intersects said portion also intersects at least one of the said two openings (Amberg Fig. 1-6 note: this reads on any two points not on item 19).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Interdanato in view of Amberg as applied to claim10 above, and further in view of Lawson (US 20140251368).
In regards to claim 15, Interdanato in view of Amberg discloses a smartphone case as described above. Interdanato in view of Amberg fails to teach said back side further has a third opening through which a plurality of credit cards may be inserted. However, Lawson discloses said back side further has a third opening through which a plurality of credit cards may be inserted (Lawson Fig. 10, 11 paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lawson’s card in Interdanato in view of Amberg’s case for providing multiple storage functions (Lawson Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10966510. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10966510 encompasses all the limitations recited in claims 1-20.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641